Case: 3:20-cv-00787-bbc Document #: 18 Filed: 05/19/21 Page 1 of 2
Case: 3:20-cv-00787-bbc Document #: 17-1 Filed: 05/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JULIE A. SOMMER,
Plaintiff,
v, Case No.: 20-cv-787-BBC
ANDREW M. SAUL,
Commissioner of Social

Security,

Defendant.

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the parties’ joint motion to remand this action, this Court now, upon
substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)
reversing the Commissioner’s decision with a remand of the cause to the Commissioner
according to the following terms. See Shalala v, Schaefer, 509 U.S, 292, 296 (1993);
Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, an Administrative Law Judge (ALJ) will provide Plaintiff with a new
hearing, proceed through the sequential disability evaluation process, reconsider the
medical opinions as appropriate, and issue a new decision. If warranted, the ALJ will

obtain supplemental vocational expert testimony,

 
Case: 3:20-cv-00787-bbc Document #: 18 Filed: 05/19/21 Page 2 of 2
Case: 3:20-cv-00787-bbc Document #:17-1 Filed: 05/06/21 Page 2 of 2

SO ORDERED this / FP say of JV oy , 2021.

lel Patbara Bb. Cho bh

Hpnoyable E Barbara B. Crabb
United States District Court Judge

 
